Citation Nr: 9910358	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  98-04 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected 
lumbosacral herniated nucleus pulposus.

3.  Entitlement to service connection for substance abuse, 
secondary to service-connected lumbosacral herniated nucleus 
pulposus.

4.  Entitlement to an increased rating for lumbosacral 
herniated nucleus pulposus, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney at 
Law

ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
February 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Milwaukee, 
Wisconsin, and St. Paul, Minnesota, which denied the benefits 
sought on appeal.  During the pendency of this appeal, the 
veteran's claims file was transferred from the Milwaukee RO 
to the St. Paul RO.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran failed to report for a VA Compensation and 
Pension (C&P) examination in April 1998.

3.  The claim of entitlement to service connection for 
hypertension, and an acquired psychiatric disorder, to 
include as secondary to service-connected lumbosacral 
herniated nucleus pulposus (HNP), is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.

4.  The veteran has a diagnosis of cocaine, alcohol and 
cannabis dependence in remission with environmental 
structure.

5.  Service connection is in effect for lumbosacral HNP, 
evaluated as 10 percent disabling since February 1990.

6.  The veteran's lumbosacral HNP is manifested by objective 
evidence of a full range of motion with no evidence of 
neurological deficit and subjective complaints of pain 
relieved by Motrin or Ibuprofen.

6.  The veteran's service-connected disability is not of such 
nature and severity as to prevent him from securing or 
following any substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran's claims for service connection for 
hypertension and an acquired psychiatric disorder, as 
secondary to service-connected lumbosacral HNP, are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2. The veteran's claim for service connection for substance 
abuse, as secondary to service-connected lumbosacral HNP, is 
not well grounded.  38 U.S.C.A. § 5107.

3.  The schedular criteria for an evaluation in excess of 10 
percent for lumbosacral HNP have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (1998).

4.  The veteran is not unemployable solely as a result of 
service-connected disabilities.  38 U.S.C.A. § 5107; 38 
C.F.R. § 4.16 (1998).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from December 1986 to 
February 1990.  A review of the veteran's service medical 
records (SMRs) reflects that the veteran was involved in a 
motor vehicle accident in November 1988 when his car was 
rear-ended.  He experienced low back pain over time that 
continued despite conservative management.  A November 1989 
Physical Evaluation Board (PEB) determined that the veteran 
suffered from: myofascial pain syndrome of the lumbosacral 
area; low back pain syndrome; and, a herniated nucleus 
pulposus at L5-S1.  The veteran was recommended for 
discharge.  The findings of the PEB were approved and the 
veteran was discharged from service due to a physical 
disability in February 1990.  The SMRs also reveal one entry 
in October 1989 where the veteran's blood pressure was 
recorded as 140/90.  That was the only entry which reflected 
a diastolic reading higher than 88.  There was no diagnosis 
of, or treatment for, hypertension.

The veteran filed a claim for service connection for, inter 
alia, his low back condition in May 1990.  He was afforded a 
VA examination at the VA Medical Center (VAMC) in Long Beach, 
California, in September 1990.  His active forward flexion 
was measured at 60 degrees with a complaint of pain on 
forward bending.  He had extension to 20 degrees, again with 
complaints of pain.  There was no tenderness to palpation 
over the lumbar spine.  The veteran complained of pain that 
radiated from this area to both shoulders and posterior of 
the neck.  The remaining examination for the low back was 
described as negative for any abnormalities.  A lumbosacral 
spine x-ray was interpreted to show a transitional sacral 
vertebra in otherwise normal appearing lumbosacral spine 
series.  The Board notes that the veteran had blood pressure 
readings of:  (1) sitting - 156/92; (2) recumbent - 144/106; 
(3) standing - 144/110; (4) sitting after exercise - 142/100; 
and, (5) 2 minutes after exercise - 140/108.

In December 1990, the veteran was granted service connection 
for lumbosacral herniated nucleus pulposus (HNP) and assigned 
a 10 percent rating.

In December 1995 the veteran sought an increased rating for 
his service-connected disability as well as service 
connection for cervical and right arm conditions as secondary 
to his back disability.  He was afforded VA examinations in 
February and March 1996 to evaluate his claim.  A February 
1996 orthopedic examination noted that the veteran sought 
intermittent treatment from the VA for low back pain.  The 
veteran felt that his back condition had worsened in the last 
year.  He said that it "slipped in and out" with frequent 
or almost constant pain.  He also said that he had tightness 
of the back with spasm that was aggravated by lifting 50 
pounds. He had no radiating pain but occasional shooting pain 
along the right posterior thigh to the right heel.  He moved 
without any painful expression and said that his back was 
very good at the time of the examination.  The examiner 
reported no postural abnormality.  There was no tenderness 
along the spinous processes.  There was no objective evidence 
of pain with motion.  The examiner also stated that there was 
no evidence of neurological deficit at the lower extremities.  
Straight leg raising tests were full.  Lasegue's tests were 
negative.  Knee jerks and ankle jerks were brisk and equal.  
There was no paresthesia of the lower extremities.  The 
examiner reported that x-rays of the lumbosacral spine were 
reported as normal.  The diagnosis was chronic recurrent low 
back pain with history of herniated nucleus pulposus at L5-
S1.  

As part of his evaluation of cervical pain, the veteran 
underwent electromyogram (EMG) testing in March 1996.  The 
report noted that the veteran was healthy without any medical 
problems other than a described history of chronic low back 
pain.  The veteran was a furnace operator whose job required 
episodes of lifting up to 100 pounds although he did not lift 
that much now.  The results of the EMG revealed that there 
was no evidence of a right cervical (C5-T1) radiculopathy.  A 
March 1996 magnetic resonance image (MRI) scan of the lumbar 
spine was interpreted to show no definite evidence of a 
lumbar disc herniation.  Some facet hypertrophy was noted.

Associated with the claims file are VA outpatient treatment 
records from the VAMC in Milwaukee, Wisconsin, for the period 
from November 1992 to December 1995.  The records reflect 
several treatments for complaints of back pain during that 
time.  The veteran was noted to have a full range of trunk 
motion in June 1994 with a normal lumbar spine x-ray at that 
time.  He failed to report for a December 1995 orthopedic 
clinic appointment.

In August 1996 the veteran sought to establish service 
connection for hypertension.  He failed to report for 
examinations scheduled in September and November 1996.  In 
October 1997 the veteran was afforded a VA examination to 
evaluate his claim.  The veteran related that he first had 
high blood pressure in service.  He was not on any medication 
for his blood pressure and attempted to control it by diet 
and exercise.  The veteran's blood pressure was 145/70.  The 
examiner noted that the veteran had normal blood pressure and 
was not on any medications.

In addition to addressing the veteran's hypertension claim, 
the examiner reported on the veteran's low back pain.  He 
said the veteran complained of low back pain in the morning 
that was relieved with exercise or lying down.  Heavy lifting 
would increase the pain.  The veteran did not experience 
flare-ups, but had constant pain that was aggravated by the 
weather.  The veteran did not have problems in walking on 
stairs.  He could walk for about one mile, stand for 30 
minutes, and sit for 30-60 minutes.  He also could drive for 
50 miles.  He could perform daily chores with no problems.  
He did need to use a back brace.  Physical examination was 
described as almost full with flexion of 60 degrees, 
extension of 20 degrees, lateral bending to 35 degrees 
bilaterally, and rotation to 60 degrees bilaterally.  There 
was slight tenderness as the L5-S1 area.  There was no 
tenderness at the paravertebral muscle and the muscle tone 
was normal bilaterally.  Straight leg raising test was to 70 
degrees.  Patellar tendon reflex and Achilles tendon reflex 
were 1+ bilaterally.  Muscle testing of the hip, knee, ankle, 
and toes showed normal strength bilaterally.  Sensory test 
showed no abnormality in the lower extremities.  There was no 
muscle atrophy.  The examiner said that the veteran's back 
pain was showed as improved and was in the sacral muscle and 
did not involve nerve damage.

The veteran submitted a claim for TDIU in January 1998.  As 
part of his claim, he submitted a VA Form 21-8940 wherein he 
indicated that he had last worked January 1998 at temporary 
employment.  He said that he had attempted to obtain 
employment from the U. S. Postal Service from 1994-96 but had 
been turned down.  He said that he had reinjured his back at 
his last full-time permanent job and was receiving workmen's 
compensation.

The RO also received notification in January 1998 that the 
veteran was now represented by an attorney.  It was at this 
time that the issues for secondary service connection and 
were first raised.  In his submission to the RO, the attorney 
requested that the veteran be scheduled for a C&P 
examination.  

In April 1998, the attorney was requested to provide evidence 
of the veteran's work-related injury and his receipt of 
workman's compensation.  To date, such evidence has not been 
associated with the claims file.

Also in April 1998, the veteran was scheduled to appear at a 
C&P examination to evaluate his service-connected condition 
as well as the conditions claimed as secondary to the 
veteran's back disability.  The record indicates that the 
veteran failed to report for the examination.  The attorney 
was notified of this fact by way of a rating decision dated 
in November 1998, a statement of the case also dated in 
November 1998, and a supplemental statement of the case dated 
in January 1999.  No explanation was provided as to why the 
veteran failed to report for the examination and no request 
to reschedule is noted in the record.

Associated with the claims file are VA domiciliary/outpatient 
treatment records from the VA domiciliary in St. Cloud, 
Minnesota, for the period from December 1997 to March 1998.  
The records reflect that the veteran was admitted to the 
domiciliary for chemical dependency treatment.  The veteran 
was afforded an intake examination in December 1997.  He 
described a history of marijuana and alcohol use since age 14 
with the use of cocaine added in the 1990's.  He was noted to 
be service-connected for a back disability.  He described his 
back pain intermittently as a 7 on a scale of 1 to 10.  He 
made no reference to high blood pressure or hypertension.  He 
had last used drugs in August 1997.  Examination of the 
musculoskeletal system revealed intermittent low back pain 
which was exacerbated by increased exercise and work.  He had 
a full range of motion.  His blood pressure was 138/86.  The 
veteran was noted to have a diagnosis of low back pain and 
hypertension by history.  The remainder of the records 
reflect the veteran's progress through the dependency 
program.  Of note is that the veteran became involved in a 
jobs program as he indicated a desire to return to full-time 
community employment.  He then worked full-time at a poultry 
processing plant, and then later a printing plant during his 
time at the domiciliary.  He also attended classes at night 
once a week to learn about steam engineering.  A January 1998 
entry reflected that the veteran complained of back pain.  
Physical examination reported that his range of motion was 
very good and his lower extremity strength and sensation were 
intact.  He was seen on several other occasions with 
complaints of low back pain after long work hours.  He 
obtained relief with the use of Motrin and Ibuprofen.  He 
also wore a back brace.  He was discharged from the 
domiciliary in March 1998 after completion of the program.  
He also had completed a certification program to make current 
his state boilerman's license.  He was employed by a local 
college.

In October 1998, the veteran's attorney submitted employment 
records for the veteran from St. Cloud Technical College.  
The records noted that the veteran was employed from March 
1998 to August 1998.  He was terminated from his position 
although no reason was provided.  A letter from the employer 
indicated that the veteran was non-certified as a General 
Maintenance Worker due to his absences and tardiness.  A 
review of the included time cards reflects that the veteran 
essentially worked 80 hour weeks during his period of 
employment.  He took 14 hours of sick leave during the first 
week of May 1998.  He also took 27 hours of sick leave during 
the period from August 5-18, 1998, but took no sick leave 
during the next, and last work period, when he worked 56 
hours.  A questionnaire completed by the employer reflected 
that the veteran was able to work a full day's work without 
periods of rest throughout the regular work day and no 
special considerations were requested.

Also submitted in October 1998 was a Social Security 
Administration (SSA) Personal Earnings and Benefit Estimate 
Statement for the veteran.  The statement reflected reported 
Social Security wages from 1976 to 1997.


II.  Analysis

1.  Service Connection for Hypertension and an Acquired 
Psychiatric Disorder

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303 (1998).  Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury, 38 C.F.R. § 
3.310(a), or for that portion of current disability that has 
been aggravated by nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  If a disorder is a 
specified chronic disease, service connection may be granted 
if it is manifested to a degree of 10 percent within the 
presumptive period following separation from service; the 
presumptive period for hypertension and psychosis is one 
year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ .307, 3.309 (1998).

The legal question to be answered initially is whether the 
veteran has presented evidence of well-grounded claims; that 
is, claims that are plausible.  If he has not presented well- 
grounded claims, his appeal must fail with respect to those 
claims, and there is no duty to assist him further in the 
development of the claims.  38 U.S.C.A. § 5107(a).  As with 
claims for direct service connection, claims for secondary 
service connection must be well grounded.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than an allegation; the claim must be accompanied by evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Moreover, where a determinative issue 
involves a medical diagnosis or medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  A 
well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).

In this case, the veteran's SMRs are negative for any 
diagnosis of, or treatment for hypertension.  He had one 
elevated blood pressure reading noted in October 1989.  At 
the time of his September 1990 VA examination the veteran did 
have several elevated blood pressure readings.  However, 
there was no history of a predominant diastolic pressure 
reading of 100 or more and no evidence of the need for 
medication to control the veteran's blood pressure.  Nor was 
the veteran diagnosed with hypertension at that time.  Even 
subsequent to 1990 the veteran has not been diagnosed with 
hypertension.  His VA examination in October 1997 found him 
to have normal blood pressure with no medications prescribed.  
Moreover, he has not provided any treatment records which 
reflect a recorded blood pressure reading with a diastolic 
pressure of 100 or more.  

In regard to his claim for an acquired psychiatric disorder 
the veteran does not have a current psychiatric diagnosis.  
He was diagnosed with various substance abuse dependencies 
during his domiciliary stay in 1997-1998, but did not receive 
another psychiatric diagnosis as listed in the Fourth Edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).

The Board has carefully noted the veteran's assertions that 
he developed hypertension in service, and that he has a 
psychiatric disorder that that is related to his service-
connected lumbosacral HNP.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on an issue.  See Espiritu, 
2 Vet. App. at 494-495.  It is the province of trained health 
care professionals to enter conclusions which require medical 
opinions as to causation.  See Jones, 7 Vet. App. at 137.  
The lay opinion of the veteran is an insufficient basis upon 
which to make any finding as to the diagnosis or etiology of 
any condition.

Accordingly, since the veteran has submitted no medical or 
other competent evidence to show that he currently has a 
diagnosis of hypertension or an acquired psychiatric 
disorder, other than a substance dependence, the Board finds 
that he has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded.  Since the claim 
is not well grounded, it must be denied.  See Epps, 126 F.3d 
at 1468; Caluza, 7 Vet. App. at 506; Allen; 7 Vet. App. at 
448.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for such disabilities.  See Robinette 
v. Brown, 8 Vet. App. 69 (1995).


2.  Service Connection for Substance Abuse

Although 38 U.S.C. § 1110 prohibits the payment of 
"compensation" for disability due to alcohol and drug abuse, 
it does not bar an award of secondary service connection for 
disability due to abuse of alcohol or drugs. Barela v. West, 
No. 97-677, 11 Vet.App. 280 (1998). In Allen v. Brown, 7 
Vet.App. 439, 448 (1995) (en banc), it was held that when 
aggravation of a veteran's non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to aggravation. 

In this case, while the veteran has been diagnosed as having 
cocaine, alcohol and cannabis dependencies which he 
attributes to his service-connected back disability, no 
competent medical evidence to support this assertion has been 
presented. Again, where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on an issue.  See Espiritu, 2 Vet. App. at 
494-495.  It is the province of trained health care 
professionals to enter conclusions which require medical 
opinions as to causation.  See Jones, 7 Vet. App. at 137.  
The lay opinion of the veteran is an insufficient basis upon 
which to make any finding as to the diagnosis or etiology of 
any condition. Accordingly, in the absence of a medical 
opinion or other medical evidence linking the any current 
substance abuse to the service-connected low back disability, 
the veteran's claim for service connection for substance 
abuse is denied. 38 U.S.C.A. § 5107.


3.  Increased Rating for Lumbosacral HNP 

As a preliminary matter, the Board finds that the veteran's 
claim for an evaluation in excess of 10 percent for his 
lumbosacral HNP is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further development is required to comply 
with the duty to assist the veteran in establishing his 
claim.  See 38 U.S.C.A. § 5107(a).

The Board notes that the veteran was scheduled for a C&P 
examination in April 1998 but failed to report.  His attorney 
was notified of this fact on several occasions.  No evidence 
was provided to show why the veteran failed to report for his 
examination.  Although the veteran failed to provide good 
cause as to why he failed to report for his examination, the 
Board will proceed to analyze his claim based on the evidence 
of record.  38 C.F.R. § 3.655 (b) (1998).

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155( West 1991); 38 C.F.R. § 4.1 (1998).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

In this case, the veteran's lumbosacral HNP has been rated as 
10 percent disabling under Diagnostic Code 5293 for 
intervertebral disc syndrome.  38 C.F.R. § 4.71a (1998).  
Under Diagnostic Code 5293, pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks, 
with intermittent relief, warrants a 40 percent evaluation.  
A 20 percent evaluation is for consideration where there are 
moderate symptoms with recurring attacks.  A 10 percent 
evaluation is applicable for mild symptoms.

At the time of his February 1996 VA examination the veteran 
had essentially a full range of motion with no evidence of 
neurological deficits.  He did complain of back pain with 
increased activity; however, there was no evidence of pain on 
motion during the examination.  X-rays of the lumbosacral 
spine were interpreted as normal and an MRI was interpreted 
to show no definite evidence of a lumbar disc herniation with 
some facet hypertrophy.  The examiner at the October 1997 
examination described the veteran's range of motion as almost 
full.  There was no evidence of muscle atrophy or any 
neurological deficit.  Finally, the domiciliary records 
reflect occasional complaints of back pain after long work 
days.  However, there were no medical reports of any 
neurological involvement or any missing of work due to his 
service-connected back disability.  Moreover, he has been 
successful in relieving his symptoms by the occasional use of 
Motrin or Ibuprofen.

The Board finds that the rating of 10 percent is appropriate 
and reflects the veteran's functional impairment due to pain 
as indicated by the medical evidence.  See DeLuca v. Brown, 8 
Vet.App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5293.

The Board has also considered the veteran for a higher 
evaluation under Diagnostic Code 5292 for limitation of 
motion of the lumbar spine and Diagnostic Code 5295 for 
lumbosacral strain.  However, the medical evidence does not 
show the veteran to have a moderate limitation of motion to 
justify a 20 percent rating under Diagnostic Code 5292.  
Likewise the veteran does not exhibit muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position, to warrant a 20 percent evaluation under 
Diagnostic Code 5295.  38 C.F.R. § 4.71a.  The Board notes 
that there is no evidence of arthritis of the lumbosacral 
spine to warrant consideration of additional disability under 
VAOPGCPRECs 36-97, and 9-98.

Finally, in reaching this decision, the Board has also 
considered possible entitlement to an extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b) 
(1998) with regard to the veteran's claim.  The Board, 
however, has not been presented with such an exceptional or 
unusual disability picture that warrants the maximum rating 
under Diagnostic Code 5293 of the Ratings Schedule, or with 
related factors including frequent hospitalizations or marked 
interference with employment attributable to the disability 
at issue, as to render impractical the application of the 
regular schedular standards.  Although the veteran has said 
that he has been unable to work, there is no evidence to show 
that he has been unable to work as a result of his 
lumbosacral HNP.  Accordingly, an extraschedular evaluation 
for the disability at issue is not warranted.  38 C.F.R. § 
3.321(b)(1).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting an increased evaluation for the veteran's 
lumbosacral HNP.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 
(1998).

4.  TDIU

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability due to a 
service-connected disability may be assigned where the 
veteran is rated at 60 percent or more for a single service-
connected disability, or rated at 70 percent for two or more 
service-connected disabilities and at least one disability is 
rated at least at 40 percent, and when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of the service-connected disability.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  Factors to be considered are the veteran's 
education and employment history and loss of use of work-
related functions due to pain.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 330, 332 (1991).

According to information provided by the veteran on his 21-
8940, he has completed one year of college with specialty 
training in stationary steam engineering and electronic 
inspection.  He worked as a electrical/mechanical equipment 
repairman in service.  The veteran was employed as a furnace 
operator at the time of his February/March 1996 VA 
examinations.  During his stay at the VA domiciliary in 1997 
and 1998 he completed a program at a local community college 
to permit him to make his State of Minnesota boilerman's 
license current.  He also was employed during his domiciliary 
stay and then immediately after until August 1998.  The 
veteran's attorney has submitted statements, including an SSA 
earnings statement, contending that the veteran is unable to 
obtain or maintain substantially gainful employment as a 
result of his service-connected disability.  The veteran also 
alleged on his 21-8940 that he had injured his back on a 
prior job and was receiving workmen's compensation.

The issue before the Board is whether the veteran's service-
connected lumbosacral HNP (evaluated at 10 percent) by 
itself, and without consideration of any of his nonservice-
connected disabilities, preclude all forms of substantially 
gainful employment in the national economy which are 
consistent with his education and occupational experience and 
which would afford a living wage.  The Board notes that, even 
after the veteran filed his claim for TDIU in January 1998, 
he essentially was employed from that time until August 1998 
while alleging that he was unable to work because of his back 
disability.  The veteran has provided no evidence to 
demonstrate that his August 1998 termination was related to 
his back disability.  Further, the veteran's SSA earnings 
statements do not reflect anything more than the amount of 
money earned by the veteran.  There is no corroboration 
evidence to indicate that the earnings reflected an inability 
to work as a result of his service-connected disability.  
Finally, while the veteran alleged that he suffered a back 
injury at a previous employer and was receiving workmen's 
compensation as a result, he has not provided any 
documentation regarding this allegation, despite being 
requested to provide such information.  The Board finds that 
the preponderance of the evidence is objectively against 
concluding that the veteran's sole service-connected 
disability alone precludes his return to all such forms of 
substantially gainful employment, as the combined disability 
evaluation is only 10 percent and he has demonstrated a clear 
capability to maintain employment.

As with the veteran's increased evaluation claim, the Board 
has considered the doctrine of reasonable doubt for 
application, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert, supra. 38 U.S.C.A. § 5107; 38 C.F.R. § 
4.16.



ORDER

Entitlement to service connection for hypertension, and for 
an acquired psychiatric disorder, to include on a secondary 
basis, is denied.

Entitlement to an increased rating for lumbosacral HNP is 
denied.

Entitlement to service connection for substance abuse, to 
include on a secondary basis, is denied.

A total disability evaluation based on individual 
unemployability due to service-connected disability is 
denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

